Citation Nr: 0325448	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-05 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for a hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
December 1993.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an October 2001 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which awarded service 
connection for the veteran's hearing loss disability.  

The veteran filed a timely appeal of the noncompensable 
disability evaluation initially for his hearing loss 
disability.  Therefore, the issue before the Board is taken 
to include whether there is any basis for "staged" ratings 
at any pertinent time, to include whether a current increase 
is in order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
As the statement of the case has indicated that all pertinent 
evidence has been considered, the Board can proceed with its 
review without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's hearing loss is manifested by no more than 
auditory acuity Level I in the right ear and Level I in the 
left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a hearing loss 
disability are not met.  38 U.S.C.A. §§ 1155, 1160(a), 5107 
(West 2002); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b) (2003).  VA must inform the veteran whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  By various 
correspondence from the RO as well as the statement of the 
case during the course of the appeal, the veteran was 
informed of the provisions of the VCAA including VA's duty to 
notify him about his claim and its duty to assist him in 
obtaining evidence for his claim.  In particular, by letter 
dated in June 2001, he was informed of the evidence necessary 
to establish entitlement to the benefits sought, what VA had 
done to help him with his claim, what evidence was still 
needed from him, and what he could do to help with his claim.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 C.F.R. § 3.159(c).  Thus, VA is required to obtain all 
pertinent VA treatment records.  In the present case, VA 
treatment and examination reports have been received.  In 
addition, VA has a duty to assist the veteran in obtaining 
relevant treatment records referenced by the veteran.  
However, the evidence does not show that the veteran has 
referenced the existence of any relevant medical evidence 
pertaining to his claim for an increased rating for a 
service-connected hearing loss disability that has not been 
associated with the claims folder.  As VA has secured all 
medical records that the veteran has identified pertinent to 
this claim, VA's duty to assist the claimant in this regard 
is satisfied.  

The duty to assist also requires a medical examination or 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this regard, 
the veteran has been afforded several VA audiological 
examinations in conjunction with his claim.  The reports of 
these examinations along with the other evidence of record 
are sufficient to decide the veteran's claim.  38 U.S.C.A. § 
5103A(d)(1).

VA has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what VA has 
done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim have been satisfied.


Evidentiary Background:  The record shows that the veteran 
was a heavy machine operator during his active service in the 
Air Force.  His service separation examination report notes a 
diagnosis of mild mid to high frequency hearing loss in both 
ears.  This disability was felt at that time to be 
nonprogressive.  The examining physician recommended that the 
veteran wear hearing protection when exposed to hazardous 
noise.  

On his formal claim for service connection for his hearing 
loss disability, the veteran reported that he was a heavy 
equipment operator for 61/2 years during his active service.  
This included work with jackhammers, bulldozers, lawnmowers, 
chainsaws, compaction equipment, snowplows, snow blowers, 
dump trucks, and tractor-trailers.  He felt that his present 
hearing loss disability was related to noise exposure during 
service.  

At a March 2001 VA audiological examination, the veteran 
complained of decreased hearing in both ears with aural 
fullness in both ears and tinnitus.  He reported difficulty 
participating in activities of daily living due to his 
hearing loss.  His responses to the Hearing Handicap 
Inventory for the Elderly were consistent with a moderate 
self-reporting hearing handicap.  Results of the audiologic 
evaluation were normal through 1000 Hertz sloping to moderate 
high frequency sensorineural hearing loss of both ears.  
Speech recognition scores were noted to be excellent with 96 
percent recorded with the right ear and 100 percent with the 
left ear.  

During a subsequent ENT (Ear Nose Throat) consultation in 
June 2001, the veteran indicated had been aware of his 
bilateral hearing loss for a long time.  This hearing loss 
was attributed to significant noise exposure in the military 
and a strong family history of hearing loss.  The veteran had 
not had ear infections or ear surgery.  He did have tinnitus 
and wore hearing aids.  Physical examination revealed normal 
ear canals and tympanic membranes.  It was noted that the 
prior March 2001 audiogram showed bilateral sloping 
sensorineural hearing loss with good discrimination.   
 
In September 2001, the veteran was afforded another VA 
audiogram.  He complained of an inability to hear 
conversations, especially in crowds.  At the time of the 
examination, he worked as a fireman where he occasionally 
used equipment such as chainsaws to gain entry into 
buildings.  The examination report notes that the veteran had 
bilateral constant tinnitus, more noted in the right ear than 
the left.  The examiner noted that audiological testing 
revealed normal hearing through 1000 Hertz dropping to 
moderately severe sensorineural hearing loss in higher 
frequencies, bilaterally.  He had good speech recognition 
with findings of 96 percent in the right ear and 100 percent 
in the left ear.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
65
45
LEFT
15
20
45
65
55

Pure tone threshold average (of the 1000, 2000, 3000, and 
4000 Hertz levels) was 45.0 decibels in the right ear and 
46.25 decibels in the left ear.  


Legal Criteria:  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  The percentage ratings in the 
Schedule for Rating Disabilities represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "mild" or "moderate" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Evaluations of defective hearing range from noncompensable to 
10 percent for service-connected unilateral hearing loss and 
noncompensable to 100 percent for service-connected bilateral 
hearing loss.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.  In situations where service connection has been 
granted only for defective hearing involving one ear, and the 
appellant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  38 C.F.R. §§ 4.14, 4.85, Part 4, Diagnostic 
Code 6100.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table Via, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Similarly, when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher numeral.  
38 C.F.R. § 4.86(b).  


Analysis:  After a review of the evidence, the Board finds 
that the criteria for a compensable rating for the veteran's 
service-connected hearing loss disability are not met.  
Accordingly, his claim for compensable rating fails.  

Under the criteria set forth in the Schedule, the veteran's 
right ear hearing loss disability is presently assigned Level 
I.  During his September 2001 audiologic examination, his 
average pure tone threshold in the right ear was measured 
between 42 and 49 decibels and his percentage of speech 
recognition fell in the 92-100 percent range.  38 C.F.R. 
§ 4.85, Table VI (2003).  This level of right ear hearing 
loss disability (Level I) is consistent with his previous 
examination in March 2001 which shows normal sensorineural 
hearing loss through 1000 Hertz slopping to a moderate high 
frequency sensorineural hearing loss.  

The veteran's left ear hearing loss disability is also 
presently assigned Level I as his average pure tone threshold 
in this right is between 42 and 49 decibels and his 
percentage of speech recognition falls in the 92-100 percent 
range.  38 C.F.R. § 4.85, Table VI.  These findings are also 
consistent with the March 2001 audiogram which showed normal 
sensorineural hearing loss through 1000 Hertz slopping to a 
moderate high frequency sensorineural hearing loss.  

Based on the foregoing, the Board finds that the veteran's 
present level of hearing impairment is categorized for VA 
rating purposes as Level I in both ears.  This degree of 
bilateral hearing loss, as determined by the Schedule, 
warrants the assignment of a noncompensable percent 
disability evaluation.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100.  

The Board notes that the veteran's assertions that he does 
not hear as well as before are credible.  However, in 
determining the actual degree of disability, the examination 
findings are more probative of the degree of impairment.  
Moreover, the Court has noted that the assignment of 
disability ratings for hearing impairment is derived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations produce a noncompensable disability 
evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.  
Accordingly, the noncompensable disability evaluation 
presently assigned accurately reflects the degree of the 
veteran's service-connected hearing impairment.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 
6100.

In reaching this decision, the Board has considered the 
veteran's hearing loss under the exceptional patterns of 
hearing impairment found in 38 C.F.R. § 4.86.  However, the 
average pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 3000 Hertz) is not 55 
decibels or more in either ear.  Similarly, the pure tone 
threshold is not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Accordingly, a compensable 
evaluation is not warranted under the provisions of 38 C.F.R. 
§ 4.86 (2003). 

The Board is cognizant of the fact that this appeal arises 
from the veteran's dissatisfaction with his initial rating 
following the grant of service connection for his hearing 
loss disability.  In such a case, separate or "staged" 
ratings must be assigned where the evidence shows varying 
levels of disability for separate periods of time.  See 
Fenderson v. West.  As such, all pertinent evidence for the 
appeal period is for consideration.  The Board has considered 
the complete history of the disability in question as well as 
the current clinical manifestations and the impact the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2.  Additionally, as the positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter is not evenly balanced and 
the preponderance of the evidence is against the veteran's 
claim, the resolution of doubt in his favor is not warranted.  
38 U.S.C.A. § 5107(b).


ORDER

A compensable evaluation for the veteran's service-connected 
hearing loss disability is denied. 


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



